IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

DAVID RICKETT, §
§ No. 440, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Kent County
it
STATE OF DELAWARE, § No. 1306009372
§
Plaintiff Below— §
Appellee. §

Submitted: February 18, 2015
Decided: March 20, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

O R D E R
On this 20'11 day of March 2015, it appears to the Court that:

( 1) Defendant-below/Appellant David Rickett appeals from a Superior Court
order ﬁnding him guilty of Exploiting the Resources of an Infirm Adult (“ERIA”) in
an amount in excess of $5,000.l Rickett raises one claim on appeal. He contends that
the trial court erred in ﬁnding him guilty because the State failed to prove beyond a

reasonable doubt that he knowingly exploited an inﬁrm adult’s ﬁnancial resources.

' 31 Del. C. § 3913(b) (2010). In August 2011, the language of Section 3913 was amended by
striking the phrase “inﬁrm adult” and substituting in lieu therefor the phrase “adult who is
impaired.” See 2011 Delaware Laws Ch. 179 (H.B. 214). Because Rickett’s alleged violations

of Section 3913 began before the 2011 Amendment, the parties and trial court proceeded under
the former language of the statute.

(2) Rickett is a ﬁfty-eight year old man who is unemployed and receives a
monthly social security payment of approximately $625. Mary Bell is a ninety year
old woman who receives a monthly federal pension payment of $1,166.86 and a
monthly social security payment of $692. Rickett acted as Bell’s primary care
provider, and both considered their relationship akin to that of a mother and son.
Bell’ 5 pension and social security payments were deposited into a Meta Bank account
controlled by Rickett, and he was responsible for paying all of Bell’s expenses.

(3) In 2012, Rickett and Bell moved into the home of Juanita Parker, a friend
of Rickett’s. Shortly thereafter, Elleanora McMillan, who rented a room from Parker,
expressed concerns regarding Bell’s care. One night after an altercation with Rickett,
McMillan called 91 l and Rickett left the residence with Bell. Following McMillan’s
call to the police, Delaware’s Adult Protective Services conducted an investigation,
which resulted in Rickett being indicted for one count of felony ERIA.

(4) The Superior Court held a one-day bench trial. At trial, McMillan testiﬁed
that Bell suffered from incontinence, smelled of urine, and lacked undergarments and
adequate personal hygiene items. McMillan ﬁirther testiﬁed that Rickett was using
Bell’ 5 funds for gambling. Lester Johnson, a Delaware Attorney General Investigator
who had investigated Rickett’s care of Bell, testiﬁed that from July 2011 through

August 2013, Rickett had used Bell’s money to gamble at two Delaware casinos.

(5) In rendering its decision, the Superior Court determined that Bell was an
inﬁrm adult because she could not perform essential services for herself, such as
maintaining food, clothing, shelter, medical care, or hygiene. The trial court noted
Bell’s age, the fact that she used a walker, and the testimony regarding her “state of
deﬁcient personal care.”2 The trial court also found that Rickett had knowingly
exploited Bell’s resources to his own advantage. Speciﬁcally, the trial court found
that: (1) Bell never provided Rickett with authority to use her resources for his
beneﬁt; (2) Bell’s income, at least in part, was not used for her beneﬁt; and (3)
Rickett’s social security check alone could not support his lifestyle, which included
excessive gambling. Based on these ﬁndings, the trial court concluded that Rickett
had used Bell’s income each month over more than a twenty month period for his
own beneﬁt in an amount in excess of $5,000. Thus, the Superior Court found
Rickett guilty of ERIA. This appeal followed.

(6) “When reviewing a challenge to the sufﬁciency of the evidence the
applicable standard is whether considering the evidence in the light most favorable
to the prosecution, including all reasonable inferences to be drawn thereﬁ'om, any

rational trier of fact could have found the essential elements of the crime beyond a

3 Appellee’s Ans. Br. App. at 32.

reasonable doubt.”3 “We draw no distinction between circumstantial and direct
evidence when considering the quantum necessary to support a conviction.”‘l

(7) Under 31 Del. C. § 3913(b), one is guilty of ERIA if he or she knowingly
or recklessly exploits the resources of an inﬁrm adult.5 “If the value of the resources

is $5,000 or more but less than $10,000, the person shall be guilty of a class B

:96

felony. An inﬁrm adult is deﬁned as “any person 18 years of age or over who,

because of physical or mental disability, is substantially impaired in the ability to
provide adequately for the person’s own care and custody.”7 A physical or mental
disability “shall include any physical or mental disability and shall include, but not
be limited to, mental retardation, brain damage, physical degeneration, deterioration,

senility, disease, habitual drunkenness or addiction to drugs, and mental or physical

:58

inﬁrmity. A person is substantially impaired in the ability to provide adequately for

the person’s own care and custody when he or she “is unable to perform or obtain for

himself or herself essential services.”9

3 Forrest v. State, 721 A.2d 1271, 1279 (Del. 1999) (citing Barnett v. State, 691 A.2d 614, 618
(Del. 1997)).

" Id. (citing Williams v. State, 539 A.2d 164, 167-68 (Del. 1988)).

5 31 Del. C. §3913(b) (2010).

‘5 31 Del. C. §39l3(b) (2010).

7 31 Del. C. § 3902(2) (2010).

s 31 Del. C. § 3902(19) (2010).

9 31 Del. C. § 3902(22) (2010).

(8) Rickett contends that the State failed to prove beyond a reasonable doubt
that: (1) Bell was an inﬁrm adult; (2) Rickett was using Bell’s income; and (3) the
exploited amount was over $5,000.

(9) We ﬁnd no merit to Rickett’s claim. The evidence presented shows that
Bell relied entirely on Rickett to pay her expenses, provide her food, buy her clothing,
and ﬁnd her housing when needed. Based on this evidence, a reasonable trier of fact
could conclude beyond a reasonable doubt that, because of mental and physical
infirmity, Bell was unable to adequately provide for her own care by performing or
obtaining for herself essential services.

(10) As to his second and third contentions, the record supports the trial court’s
ﬁnding that Rickett exploited over $5,000 of Bell’s resources. The evidence
presented at trial makes clear that Bell’s expenses were no more than $1,600 per
month, leaving her with an additional monthly income of approximately $260. The
evidence offered by the State also sufﬁciently establishes that Rickett’s monthly
expenses exceeded his own monthly income. When considering this evidence in the
light most favorable to the State, a trier of fact could reasonably infer that Rickett
used approximately $5,200—-$260 multiplied by the relevant time period, which
exceeded twenty months—of Bell’s income for his own beneﬁt. Accordingly, the

trial court did not err when it found Rickett guilty of exploiting the ﬁnancial

resources of Bell beyond a reasonable doubt.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

‘7

J Slce